 



EXHIBIT 10.4

           
 
  SERVICE AGREEMENT NO.     85036
 
  CONTROL NO.     2005-05-26-0057

FTS SERVICE AGREEMENT
THIS AGREEMENT, made and entered into this 21 day of October, 2005 , by and
between:
Columbia Gas Transmission Corporation
(“Transporter”)
AND
Washington Gas Light Company
(“Shipper”)
WITNESSETH: That in consideration of the mutual covenants herein contained, the
parties hereto agree as follows:
Section 1. Service to be Rendered. Transporter shall perform and Shipper shall
receive service in accordance with the provisions of the effective FTS Rate
Schedule and applicable General Terms and Conditions of Transporter’s FERC Gas
Tariff, Second Revised Volume No. 1 (Tariff), on file with the Federal Energy
Regulatory Commission (Commission), as the same may be amended or superseded in
accordance with the rules and regulations of the Commission. The maximum
obligation of Transporter to deliver gas hereunder to or for Shipper, the
designation of the points of delivery at which Transporter shall deliver or
cause gas to be delivered to or for Shipper, and the points of receipt at which
Shipper shall deliver or cause gas to be delivered, are specified in Appendix A,
as the same may be amended from time to time by agreement between Shipper and
Transporter, or in accordance with the rules and regulations of the Commission.
Service hereunder shall be provided subject to the provisions of Part 284. 223
of Subpart G of the Commission’s regulations. Shipper warrants that service
hereunder is being provided on behalf of Shipper
Section 2. Term. Service under this Agreement shall commence as of November 1,
2005 , and shall continue in full force and effect until October 31,2010 .
Pre-granted abandonment shall apply upon termination of this Agreement, subject
to any right of first refusal Shipper may have under the Commission’s
regulations and Transporter’s Tariff
Section 3. Rates. Shipper shall pay Transporter the charges and furnish
Retainage as described in the above-referenced Rate Schedule, unless otherwise
agreed to by the parties in writing and specified as an amendment to this
Service Agreement. Transporter may agree to discount its rate to Shipper below
Transporter’s maximum rate, but not less than Transporter’s minimum rate. Such
discounted rate may apply to: a) specified quantities (contract demand or
commodity quantities); b) specified quantities above or below a certain level or
all quantities if quantities exceed a certain level; c) quantities during
specified time periods; d) quantities at specified points, locations, or other
defined geographical areas; and e) that a specified discounted rate will apply
in a specified relationship to the quantities actually transported (i.e, that
the reservation charge will be adjusted in a specified relationship to
quantities actually transported). In addition, the discount agreement may
include a provision that if one rate component which was at or below the
applicable maximum rate at the time the discount agreement was executed
subsequently exceeds the applicable maximum rate due to a change in
Transporter’s maximum rate so that such rate component must be adjusted downward
to equal the new applicable maximum rate, then other rate components may be
adjusted upward to achieve the agreed overall rate, so long as none of the
resulting rate components exceed the maximum rate applicable to that rate
component. Such changes to rate components shall be applied prospectively,
commencing with the date a Commission order accepts revised tariff sheets.
However, nothing contained herein shall be construed to alter a refund
obligation under applicable law for any period during which rates had been
charged under a discount agreement exceeded rates which ultimately are found to
be just and reasonable.

 



--------------------------------------------------------------------------------



 



           
 
  SERVICE AGREEMENT NO     85036
 
  CONTROL NO.     2005-05-26-0057

FTS SERVICE AGREEMENT
Section 4. Notices. Notices to Transporter under this Agreement shall be
addressed to it at Post Office Box 1273, Charleston, West Virginia 25325-1273,
Attention: Manager — Customer Services and notices to Shipper shall be addressed
to it at:
Washington Gas Light Company
Attn: Gas Acquisition
Room 320-B
6801 Industrial Road
Springfield, VA 22151
ATTN: Tim Sherwood
until changed by either party by written notice.

 



--------------------------------------------------------------------------------



 



           
 
  SERVICE AGREEMENT NO.     85036
 
  CONTROL NO.     2005-05-26-0057

FTS SERVICE AGREEMENT
Section 5. Superseded Agreements. This Service Agreement supersedes and cancels,
as of the effective date hereof, the following Service Agreements: FTS 78833.

         
 
  Washington Gas Light Company    
 
       
By:
       
 
 
 
   
Name:
       
 
       
Title:
       
 
       
Date:
       
 
       
 
       
 
  Columbia Gas Transmission Corporation    
 
       
By:
       
 
       
Name:
       
 
       
Title:
       
 
       
Date:
       
 
       

 



--------------------------------------------------------------------------------



 



     
 
  Revision No. 0
 
  Control No.   2005-05-26-0057

     
Appendix A to Service Agreement No. 85036
Under Rate Schedule
  FTS
Between (Transporter)
  Columbia Gas Transmission Corporation
and (Shipper)
  Washington Gas Light Company

Transportation Demand 64,043 Dth/Day
Primary Receipt Points

                                                              Minimum          
              Maximum   Receipt                         Daily   Pressure  
Hourly Scheduling   Scheduling Point   Measuring   Measuring Point   Quantity  
Obligation   Flowrate Point No.   Name   Point No.   Name   (Dth/Day)   (psig)
1/   (Dth/hour) 1/  
A01
  KENOVA AGG   A01             12          
 
  POINT-19                            
CNR02
  BOLDMAN-16   CNR02         4,100          
CNR14
  HUFF CREEK-16   CNR14         1,400          
1001
  DIRECT   1001             500          
 
  APPALACHIAN                            
801
  TCO-LEACH   801             58,031          

 



--------------------------------------------------------------------------------



 



     
 
  Revision No. 0
 
  Control No.   2005-05-26-0057

     
Appendix A to Service Agreement No. 85036
Under Rate Schedule
  FTS
Between (Transporter)
  Columbia Gas Transmission Corporation
and (Shipper)
  Washington Gas Light Company

Primary Delivery Points

                                                                               
                                      Minimum                                  
  Maximum                     Delivery                                     Daily
Delivery     Design Daily             Pressure     Hourly   Scheduling  
Scheduling Point     Measuring     Measuring Point     Obligation     Quantity  
  Aggregate     Obligation     Flowrate   Point No.   Name     Point No.    
Name     (Dth/day)1/     (Dth/day)1/     Daily Quantity1/     (pslg)1/    
(Dth/hour) 1/    
78-30
  WASHINGTON   78-30                 64,043                                  
 
  GAS-30                                                        

 



--------------------------------------------------------------------------------



 



             
 
  Revision No.     0  
 
  Control No.     2005-05-26-0057  

         
Appendix A to Service Agreement No.
  85036    
Under Rate Schedule
  FTS
Between (Transporter)
  Columbia Gas Transmission Corporation
and (Shipper)
  Washington Gas Light Company

     
1/
  Application of MDDOs, DDQs, and ADQs and/or minimum pressure and/or hourly
flowrate shall be as follows:

 



--------------------------------------------------------------------------------



 



             
 
  Revision No.   0    
 
  Control No.   2005-05-26-0057    

           
Appendix A to Service Agreement No. 85036
   
Under Rate Schedule
  FTS  
Between (Transporter)
  Columbia Gas Transmission Corporation  
and (Shipper)
  Washington Gas Light Company

The Master list of Interconnects (MLI) as defined in Section 1 of the General
Terms and Conditions of Transporter’s Tariff is incorporated herein by reference
for the purposes of listing valid secondary interruptible receipt points and
delivery points.
o Yes þ No (Check applicable blank) Transporter and Shipper have mutually agreed
to a Regulatory Restructuring Reduction Option pursuant to Section 42 of the
General Terms and Conditions of Transporter’s FERC Gas Tariff.
o Yes þ No (Check applicable blank) Shipper has a contractual right of first
refusal equivalent to the right of first refusal set forth from time to time in
Section 4 of the General Terms and Conditions of Transporter’s FERC Gas Tariff.
Service pursuant to this Appendix A, Revision No. 0 shall be effective
November 1, 2005 through October 31, 2010.
o Yes þ No (Check applicable blank) This Appendix A, Revision No. 0 shall cancel
and supersede the Previous Appendix A, Revision No.            effective as of
          , 20           , to the Service Agreement referenced above.

þ Yes o No (Check applicable blank) All Gas shall be delivered at existing
points of interconnection within the MDDO’s, and/or ADQ’s, and/or DDQ’s, as
applicable, set forth in Transporter’s currently effective Rate Schedule SST
Appendix A, Revision No. 4 with Shipper, which for such points set forth are
incorporated herein by reference.
With the exception of this Appendix A, Revision No. 0 all other terms and
conditions of said Service Agreement shall remain in full force and effect.

         
 
  Washington Gas Light Company    
 
       
By:
       
 
       
Name:
       
 
       
Title:
       
 
       
Date:
       
 
       
 
       
 
  Columbia Gas Transmission Corporation    
 
       
By:
       
 
       
Name:
       
 
       
Title:
       
 
       
Date:
       
 
       

 